Case 1:19-cv-08661-GBD Document 47 Filed 03/13/20 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
if

  
 

senna Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

 

i? 3. he:

é

  

March 13, 2020

VIA CM/ECF
Honorable Judge George B. Daniels Mem
United States District Court ES
Southern District of New York
500 Pearl Street - Courtroom L1A
New York, NY 10007-1312

Re: Parenteau v. Russell Cellular,
Case 1:19-cv-08661-GBD

 

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned case matter.

The Status Conference in this matter was scheduled for March 18, 2020, at 9:45 a.m., in Your
Honor's Courtroom. Plaintiff's counsel who is Florida based, had requested a telephonic hearing due
to the current COVID-19 pandemic and related travel issues. However, the Court requests that this
Conference be adjourned. All parties have confirmed their availability to attend the rescheduled July
22, 2020 date for the Conference.

Status of this matter is as follows. A preliminary settlement discussion was initiated in this
matter. Discovery is ongoing with some extensions consented for discovery response. A Mediation
date has not been set or coordinated at present in this case.

The Court may wish to note that this is the undersigned’s first request to adjourn the Status
Conference in this matter, per Court request. Thank you for your kind considerations.

Sincerely,

By: /S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Tel.: (305) 949-7777
Fax: (305) 704-3877
Email: bbw@weitzfirm.com

 

 
